DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter  
Claims 1, 3-6, 13, 15-20, 22-23, 25-27, 29-35 are allowable. 

Regarding claim 1, Kim et al (US20170110169)  discloses a training method for a memory system with a memory controller and a memory(FIG 9B; memory 100 and controller 200c), the memory controller being connected with the memory(FIG 9B), the training method comprising steps of: the memory sampling command/address signals transmitted from the memory controller in response to  rising edge of a clock signal to acquire first sampled content and a falling  edge of the clock signal to acquire second sampled content (FIG 11; [0106-0108 discloses command signals CA1 and CA2 transmitted from  memory controller 200c in response to arising edge CK_INT1 rising edge of CK to acquire Pattern F2 and a falling edge INT1_INT2 of CK of acquire pattern G2]); and the memory selectively outputting one of the first sampled content and the second sampled content through a plurality of data signals to the memory controller in response to a control signal (FIG 11; Pattern F2 and Pattern G2 on DQ[13:8] in response to DQ signal).
	Mozak et al (US2020110716 FIG 4B discloses sample patter A and sample pattern B on DQ line next to each other in one clock pattern). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the rising edge of the clock signal and the falling edge of the clock 
However, with respect to claim 13, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the rising edge of the clock signal and the falling edge of the clock signal are consecutive edges of the clock signal. Claims 15-18 & 32 are allowed because of their dependency to the allowed base claim 13.

However, with respect to claim 19, none of the prior art teaches, suggests or renders obvious, either alone in combination comprising a sampling circuit, wherein the sampling circuit comprises: a rising edge triggering sampler including input terminals receiving the command/address signals and a clock terminal receiving the clock signal, wherein the rising edge triggering sampler acquires the first sampled content in response to a rising edge of the clock signal; a falling edge triggering sampler including input terminals receiving the command/address signals and a clock terminal receiving the clock signal, wherein the falling edge triggering sampler acquires the second sampled content in response to a falling edge of the clock signal; and a multiplexer connected with output terminals of the rising edge triggering sampler and output terminals of the falling edge triggering sampler, wherein the multiplexer outputs the first sampled content or the second sampled content through the plurality of data signals to the memory controller according to the control signal.
However, with respect to claim 20, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the rising edge of the clock signal and the falling edge of the clock signal are consecutive edges of the clock signal. Claims 22 & 33 are allowed because of their dependency to the allowed base claim 20.
However, with respect to claim 23, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the rising edge of the clock signal and the falling edge of the clock 
However, with respect to claim 27, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the rising edge of the clock signal and the falling edge of the clock signal are consecutive edges of the clock signal. Claims 29 & 35 are allowed because of their dependency to the allowed base claim 27.

However, with respect to claim 30, none of the prior art teaches, suggests or renders obvious, either alone in combination comprising a sampling circuit, wherein the sampling circuit comprises: a rising edge triggering sampler including input terminals receiving the command/address signals and a clock terminal receiving the clock signal, wherein the rising edge triggering sampler acquires the first sampled content in response to a rising edge of the clock signal; and a falling edge triggering sampler including input terminals receiving the command/address signals and a clock terminal receiving the clock signal, wherein the falling edge triggering sampler acquires the second sampled content in response to a falling edge of the clock signal; wherein the rising edge triggering sampler is enabled and outputs the first sampled content 8652583.1Application No.: 15/862,8847Docket No.: M1295.70323US00 After Final Office Action of October 15, 2020 through the plurality of data signals to the memory controller in the first mode; and the falling edge triggering sampler is enabled and outputs the second sampled content through the plurality of data signals to the memory controller in the second mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/               Primary Examiner, Art Unit 2827